Citation Nr: 0719987	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-21 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to July 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2005 
rating decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2007, a 
Travel Board hearing was held before the undersigned.  At the 
hearing, the Board granted the veteran's representative's 
motion to advance the case on the Board's docket due to the 
appellant's advanced age.  Evidence was submitted at the 
hearing with a waiver of RO initial review of such evidence.  
A transcript of the hearing is of record.  


FINDING OF FACT

Hearing loss disability was not present at the time of the 
veteran's discharge from service; sensorineural hearing loss 
was not manifested in the first postservice year; and any 
current hearing loss disability is not shown to be related to 
an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for hearing loss disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An October 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.   

The veteran's pertinent treatment records have been secured.  
The veteran has not identified any other pertinent evidence 
that remains outstanding.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claim.



B.  Factual Background 

The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnosis relating to 
bilateral hearing loss disability.  A July 1944 service 
medical record indicates he was stationed on the U.S.S. 
Braine.  On July 1946 separation examination, the veteran had 
normal hearing results (15/15) on whispered voice testing.  

On July 2004 VA fee basis audiometry, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
75
75
LEFT
40
55
65
85
90

Audiometry revealed sensorineural hearing loss in both ears.  
It was noted that the veteran had a history of noise 
exposure.

In the veteran's September 2004 claim, he reported that he 
served on several ships as a pointer on a 5 inch 38 caliber 
gun.  

On VA examination in February 2005, the veteran told the 
examiner that in service, he was assigned as a boatswain's 
mate and was exposed to high levels of noise due to general 
shipboard noise and equipment.  He noted one particular 
incident in which the gun mount he was manning was hit and 
several crew members were killed.  His postservice employment 
included working for a rubber company, manufacturing tires, 
for 26 years.  Audiometry revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
60
75
80
LEFT
25
55
70
85
85

Speech audiometry revealed speech recognition ability of 52% 
percent at 85 dBHL in the right ear and of 44% at 75 dBHL in 
the left ear.  Although the examiner noted that the veteran 
could have sustained some minor changes in hearing due to his 
noise exposure in service, she ultimately concluded that the 
hearing loss was not at least as likely as not due to 
military service, but more than likely due to possible 
civilian noise exposure, presbycusis and/or some other 
etiology; this finding was based upon the examination 
revealing that the veteran had a bilateral mild to severe 
gradual sloping sensorineural hearing loss and many years of 
post-service occupational noise exposure.

At the April 2007 Travel Board hearing, the veteran testified 
that since discharge, he lived with hearing loss with no 
medical help.  He contended that he was aboard the U.S.S. 
Braine when it was hit at Tinian Island; he submitted 
internet evidence to support his contentions, such as when 
the ship was attacked.  Regarding his civilian occupation as 
a tire builder, he admitted that hearing protection was not 
required in the factory; he mostly wore ear muffs at the 
plant and sometimes wore cotton ear plugs.  Moreover, the 
veteran testified that he used to hunt.  

C.  Legal Criteria and Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence or aggravation of organic 
disease of the nervous system (to include sensorineural 
hearing loss) may be presumed if such is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds of at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

As noted, the record contains evidence (July 2004 and 
February 2005 audiometry) that the veteran has bilateral 
hearing loss sufficient to be considered a disability by VA 
standards in both ears.  Furthermore, the veteran testified 
that he manned weaponry aboard naval ships and that he was 
exposed to a loud explosion when his ship was hit; based on 
his lay testimony, it appears that he was exposed to noise 
trauma in service.  However, there is no competent evidence 
that relates any current hearing disability to noise exposure 
in service (or otherwise to service) or suggests such a 
relationship.

There is no competent evidence that a hearing loss disability 
was manifested in service or the first postservice year, so 
as to permit a finding that such disability became manifested 
in service and persisted, or to allow for application of the 
chronic disease presumptions for sensorineural hearing loss 
as organic disease of the nervous system.  Notably, the 
veteran has stated that he did not receive treatment for 
hearing loss prior to the July 2004 audiometry that is of 
record.  Such a lengthy period of time between service and 
the earliest postservice clinical documentation of the 
disability for which service connection is sought (58 years), 
is of itself a factor for consideration against a finding 
that any current hearing loss disability is related to 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (in a claim alleging that a disability was aggravated 
by service).  

Furthermore, there is no competent evidence (medical opinion) 
that any current hearing loss disability may be related to 
the veteran's service.  Even though the February 2005 
examiner admitted that some hearing loss may have occurred 
during service, she ultimately concluded that the gradual 
bilateral hearing loss was more than likely due to his 
civilian noise exposure and that the disability was not at 
least as likely as not related to service.

While the veteran may believe that his current hearing loss 
disability is related to service, as a layperson he is not 
competent to opine in matters concerning medical diagnosis or 
etiology. Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As the preponderance of the evidence is against there being a 
nexus between any current hearing loss disability and the 
veteran's service, service connection for bilateral hearing 
loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


